 In the Matter Of WYOMING VALLEY-PAPER MILLandUNITED MINEWORKERS OF AMERICA, DISTRICT 50Case No.R-5149.-DecidedApril W, 1943McLane, Davis c Carleton,byMr. Kenneth F. Graf,ofManchester,N. H., for the Company.Mr. Samuel E. Angoff,of Boston,Mass., for District 50.Mr. Fred W. Morris,ofMadison,Maine, forthe A. F. L.Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Mine Workers of America,District 50, herein called District 50, alleging that a question affectingcommerce had arisen concerning the representation of employees oftheWyoming Valley Paper Mill, herein called the Company, theNational Labor Relations Board provided for an appropriate hear-ing upon due notice before Thomas H. Ramsey, Trial Examiner. Saidhearing was held at Lancaster, New Hampshire, on April 9, 1943. TheCompany, District 50, and International Brotherhood of Pulp, Sul-phite and Paper Mill Workers, A. F. L., herein called the A. F. L.,appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings,made at the'hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Wyoming Valley Paper Mill, a New Hampshire corporation, isengaged in the manufacture of various types of paper. It annuallypurchases approximately one-half million dollars in value of rawmaterials, consisting of ground wood, sulphite, and coal, 95 percent of49 N. L.R. B., No. 9.54 WYOM'SG VALLEY PAPER MILL55which is shipped to the Company from points outside the State of NewHampshire.Of the Company's finished products during the last year,amounting in value to over one million dollars, approximately 95 per-cent was shipped to points outside the State.At its Northumberlandplant the Company employs approximately 244 employees. The Com-pany concedes that it is engaged in commerce-within the meaning ofthe Act.II.TILE ORGANIZATIONS INVOLVEDUnited Mine Workers of America, District50, is a labor organiza-tion admitting to membership employees of the Company.International Brotherhood of Pulp, Sulphite and Paper Mill Work-ers is alabor organization affiliated with the American Federation ofLabor admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn March 5, 1943, District 50 requested the Company to recognize itas exclusivebargaining representative of the employees.At thetime of the hearing no reply had been received by District 50 to thisrequest.A statement of the Trial Examiner, read into the record. at thehearing, indicates that District 50 and the A. F. L. eachrepresentsa substantial number of employees in the unit hereinafter found tobe appropriate.'We find that a question affectingcommerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with the agreement and stipulation of theparties, that all production and maintenance employees employed bythe Company at its Northumberland plant, excluding executives, officeand clerical employees, and supervisory employees above the rank ofworking foremen, constitute a unit appropriate for the purposes ofcollective. bargaining within the meaning of Section 9 (b) of the Act.IThe TrialExaminerstated that District50 had submitted 184 membership and au-thorizationcards, the bulk of them being dated in February 1943, a few being dated inJanuaiy,a number inMarch, and6 undated,of which 151 appear tobear the genuineoriginal signatures of personswhosenames areon the Company'spay roll for the periodendingMatch 27, 1943, containinga total of 244 names inclusive of 3 foremen and 13officeemployees.It AN as further stated by the Trial Examiner at the hearing that the A. F of Lhad sub-natted two petitions authorizing the A. F. L, including another A F. L. affiliate whichwithdrew and did not appear at the hearing, to represent the signers thereof as bargainingrepresentative.These petitionscontaineda total of27 names, of which 25 appear to bethe genuine original signatures of persons whose names are on the pay roll above mentioned. -56DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees'in the appropriate unit who were employed, during the_ pay-roll period immediately preceding the date of the Direction of Elec-tion- herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wyoming ValleyPaper Mill, 'at its Northumberland, New Hampshire, plant, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the FirstRegion, acting in this matter as agent for the National Labor Rela-tions-Board, and subject to Article III, Section 10, of said Rules, andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-,,mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill.or on vacation or temporarily laid off, 'and including employees inthe armed forces of the United- States who present themselves in per-son at the polls, but excluding any who have since quit or' been dis-charged for cause, to determine whether they desire to be represented'by United Mine Workers of America, District 50, or by internationalBrotherhood of Pulp, Sulphite and Paper Mill Workers, affiliatedwith the American Federation of Labor, for the purposes, of collec-tive bargaining, or by neither.